NOTICE: NOT FOR OFFICIAL PUBLICATION.
       UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
          PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
            ARIZONA COURT OF APPEALS
                                DIVISION ONE


        FIRST SOUTHERN NATIONAL BANK, Plaintiff/Appellee,

                                       v.

SUNNYSLOPE HOUSING LIMITED PARTNERSHIP, Defendant/Appellee.
            __________________________________

     PAUL MASHNI, as court appointed receiver, Receiver/Appellant.

                            No. 1 CA-CV 15-0562
                             FILED 12-13-2016


          Appeal from the Superior Court in Maricopa County
                         No. CV2010-028618
               The Honorable Douglas Gerlach, Judge

                     REVERSED AND REMANDED


                                  COUNSEL

Lewis Roca Rothgerber LLP, Phoenix
By Susan M. Freeman, Justin J. Henderson
Counsel for Defendant/Appellee

Quarles & Brady LLP, Phoenix
By John M. O’Neal, Brian Sirower, Jason D. Curry
Counsel for Receiver/Appellant
    FIRST SOUTHERN NATIONAL v. SUNNYSLOPE HOUSING, et al.
                     Decision of the Court



                      MEMORANDUM DECISION

Justice Rebecca White Berch1 delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Lawrence F. Winthrop joined.


B E R C H, Justice:

¶1            Appellant Paul Mashni served as a court-appointed receiver
for an apartment complex owned by Sunnyslope Housing Limited
Partnership (“Sunnyslope”). After several years of litigation, Mashni
applied to recover fees he and his counsel incurred in both superior court
and bankruptcy court after Sunnyslope filed for Chapter 11 relief. The
bankruptcy court deferred to the superior court to rule on Mashni’s
application. The superior court held that Mashni’s application was moot
because all former receivership estate assets were in the bankruptcy court’s
control, leaving no fund from which to pay the claimed fees. For the
reasons set forth below, we find that Mashni’s application was not moot
and remand.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2           Several years ago, Sunnyslope developed an apartment
complex in Phoenix. It financed construction with a senior private loan
guaranteed by the federal government and secured by a deed of trust on
the apartment complex, as well as two junior loans from the Arizona
Department of Housing and the City of Phoenix. Sunnyslope intended to
operate the complex consistent with the Low Income Housing Tax Credit
(“LIHTC”) program.

¶3            After Sunnyslope defaulted on the senior loan in 2009,
Housing and Urban Development took over the loan, and sold it to First
Southern National Bank (“FSNB”) in 2010. FSNB sued Sunnyslope shortly
thereafter and sought the appointment of a receiver to manage the complex.
The superior court appointed Mashni to serve as receiver for the complex.




1      The Honorable Rebecca White Berch, Retired Justice of the Arizona
Supreme Court, has been authorized to sit in this matter pursuant to Article
VI, Section 3 of the Arizona Constitution.


                                     2
   FIRST SOUTHERN NATIONAL v. SUNNYSLOPE HOUSING, et al.
                    Decision of the Court

The order appointing Mashni (the “Appointing Order”) gave him broad
powers, authorizing him, among other things, to

             “hire, employ, and retain attorneys . . . which the
              Receiver deems necessary to assist it in the discharge
              of its duties,”

             “pay and discharge out of the funds coming into its
              hands all the expenses of the receivership,” and

             “prepare periodic statements reflecting the Receiver’s
              fees” and, upon court approval, “pay [the fees] from
              receivership estate funds, if any.”

The Appointing Order also directed Mashni to submit claims for fees and
administrative expenses “to the Court for approval and confirmation.”

¶4            Once Mashni took control of the complex, he began leasing
units at market rates which, according to Sunnyslope, jeopardized the
LIHTC tax credits. Mashni settled an insurance claim relating to hail
damage at the complex and paid past-due property taxes. He also
negotiated a potential sale of the complex that Sunnyslope blocked by filing
for Chapter 11 bankruptcy.

¶5            The bankruptcy court ordered Mashni to turn over control of
the complex to a new manager. Following the turnover, Mashni moved for
relief from the automatic stay so that he could wind up the receivership.
The bankruptcy court authorized him to

      take any and all steps in the Superior Court (or otherwise) to
      wind up the affairs of the receivership and terminate the
      receivership, including (without limitation) seeking and
      obtaining from the Superior Court: (i) a full discharge of the
      Receiver, all of his duties and responsibilities as Receiver, and
      all liability with respect to the Receivership Action; (ii) final
      allowance and approval of the Receiver’s final accounting;
      (iii) exoneration of the Receiver’s bond; (iv) such other
      determinations as may be necessary to wind up the
      receivership, including, without limitation, findings of fact
      confirming whether the Receiver acted at all times during the
      Receivership Action in accordance with, and within the scope
      of, the Receivership Order.




                                     3
   FIRST SOUTHERN NATIONAL v. SUNNYSLOPE HOUSING, et al.
                    Decision of the Court

Pursuant to the bankruptcy court’s order, Mashni filed his “Final Report”
in superior court seeking to have his bond exonerated and approval of
approximately $90,000 in attorneys’ fees. At that time, Mashni still held
approximately $663,000 obtained in the hail damage claim settlement.
Sunnyslope opposed the Final Report, vaguely arguing that Mashni’s fee
claim was “excessive and unreasonable.” Sunnyslope also filed a third-
party complaint against Mashni relating to his work as receiver, which the
superior court dismissed.

¶6            The bankruptcy court approved Sunnyslope’s Chapter 11
reorganization plan in March 2012. The plan obligated Mashni to turn the
hail damage claim proceeds over to the bankruptcy estate, which he did.
Approximately a year later, Mashni reapplied to the superior court for
payment of his and his counsels’ fees. He also applied to recover the same
fees in bankruptcy court. Sunnyslope again opposed Mashni’s superior
court application, this time arguing that (1) only the bankruptcy court could
award fees and (2) any ruling by the superior court would be an improper
advisory opinion “unless . . . the Bankruptcy Court specifically determines
that this Court should proceed as [Mashni] has requested.” Sunnyslope
also opposed Mashni’s bankruptcy court application, arguing there that his
claimed fees were excessive.

¶7             In August 2013, the superior court granted Sunnyslope leave
to re-file its third-party complaint and denied Mashni’s renewed fee
application. Mashni unsuccessfully moved to dismiss the third-party
complaint, then took a special action appeal to this court. While the special
action was pending, the bankruptcy court declined to rule on Mashni’s still-
pending fee claim, stating that the claim “should first be determined in the
state court.” In April 2014, this court held that Mashni was immune from
suit with respect to the claims stated in Sunnyslope’s third-party complaint.
Mashni v. Foster ex rel. Maricopa Cty., 234 Ariz. 522, 528, ¶ 21, 323 P.3d 1173,
1179 (App. 2014) (“Mashni I”).

¶8             This court’s mandate in Mashni I issued in February 2015.
Mashni then renewed his fee application in superior court, this time seeking
nearly $400,000 in fees. Sunnyslope again opposed it, arguing in part that
“there is no receivership estate from which the [superior] Court could grant
. . . reimbursement” because “the only funds that remained in the
receivership estate (the hail damage insurance proceeds) were turned over
to the bankruptcy estate in early 2013.” The superior court approved
Mashni’s Final Report and exonerated his bond, but declined to approve
any fees, finding that the Appointing Order limited Mashni’s compensation
to “receivership estate funds” and the payment of attorneys’ fees to “funds


                                       4
     FIRST SOUTHERN NATIONAL v. SUNNYSLOPE HOUSING, et al.
                      Decision of the Court

coming into [Mashni’s] hands” via the receivership. The superior court
concluded that the receivership estate’s lack of funds rendered Mashni’s fee
request moot. The superior court also determined that the bankruptcy
court could potentially revise any ruling it made on the merits, making the
bankruptcy court “the appropriate forum for resolving [Mashni’s]
requests.”

¶9          Mashni timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes section 12-2101(A)(1) (2016).2

                               DISCUSSION

I.     Mashni’s Fee Application Was Not Moot; The Appointing Order
       Did Not Limit Recovery to the Depleted Receivership Estate.

¶10           A case may become moot when court action would no longer
have any effect on the parties. Hall v. World Sav. & Loan Ass’n, 189 Ariz. 495,
504, 943 P.2d 855, 864 (App. 1997). We conclude that a ruling on the merits
of Mashni’s application still could affect his ability to recover. The
application therefore was not moot.

¶11           Sunnyslope contends Mashni’s application was moot because
the receivership estate is depleted. Sunnyslope cites paragraphs (C)(17)
and (C)(26) of the Appointing Order, which authorized Mashni to

             “pay and discharge out of the funds coming into its
              hands all the expenses of the receivership and the costs
              and expenses of operation and maintenance of the
              Property, including all taxes, governmental
              assessments and charges and the nature thereof
              lawfully imposed upon the Property,” and

             “prepare periodic statements reflecting the Receiver’s
              fees.    Upon completion of the above periodic
              statements, and delivery of the statement to the
              parties’ respective attorneys of record, the Receiver
              shall pay from receivership estate funds, if any, the
              amount of each statement.”

 (Emphases added). See In re 400 Madison Ave. Ltd. P’ship, 213 B.R. 888, 898
(Bankr. S.D.N.Y. 1997) (“Post-bankruptcy the receiver remains subject to

2     Unless otherwise indicated, statutes and rules cited refer to the
current version.


                                      5
      FIRST SOUTHERN NATIONAL v. SUNNYSLOPE HOUSING, et al.
                       Decision of the Court

the terms of the prepetition orders of appointment which describe his
duties and powers, including the right, if any, to retain counsel and
accountants once bankruptcy intervenes.”).

¶12            Paragraph (C)(17) does not moot Mashni’s application.
Funds still could come into Mashni’s hands, from FSNB or other sources,
should the bankruptcy court authorize payment of some or all fees the
superior court approves, even though the receivership estate ceases to exist.
Nor does paragraph (C)(26) render the application moot; it merely indicates
that, if receivership estate funds exist, they would be the first source of
payment. Neither provision precludes the superior court from setting the
fees for work in state court, especially where, as here, a bankruptcy court
has asked the superior court to rule on a fee claim as authorized by our civil
rules. See Ariz. R. Civ. P. 66(c)(3) (In terminating a receivership, the
superior court “shall make such order as is just concerning its termination,
including all necessary orders on the fees and costs of the receivership.”).3

II.     The Bankruptcy Court’s Ability to Review a Superior Court
        Ruling Does Not Render the Ruling Moot.

¶13            Sunnyslope also argues that Mashni’s application is moot
because the bankruptcy court could review the merits of any superior court
ruling. See, e.g., In re Yellow Cab Co-op Ass’n, 185 B.R. 844, 848–51 (Bankr. D.
Colo. 1995) (Rejecting state court approval of receiver fees where state court
used “what can only be described as an extraordinary and questionable

3        Sunnyslope presented no Arizona authority limiting a receiver’s
recovery of fees to receivership estate assets. Other authorities suggest that
no such limitation exists. See, e.g., City of Chula Vista v. Gutierrez, 207 Cal.
App. 4th 681, 685–86, 143 Cal. Rptr. 3d 689, 691–92 (2012) (“Generally, the
costs of a receivership are paid from the property in the receivership estate.
However, courts may also impose the receiver costs on a party who sought
the appointment . . . or apportion them among the parties, depending upon
circumstances.”) (internal citations omitted); Brackett v. Sedlacek, 116 Ill.
App. 3d 978, 980–81, 452 N.E.2d 837, 840 (1983) (“Where [receivership
estate] income is insufficient to pay the receiver and his attorney, an
appropriate share of these expenses will be borne by a lienholder who
consents to the appointment of the receiver.”); 75 C.J.S. Receivers § 464
(2016) (“When seeking payment, a receiver must look first to the property
itself; if there are insufficient funds, then the receiver may petition the court
to order the party who sought the appointment of the receiver to
compensate the receiver for his or her costs and fees.”).



                                       6
    FIRST SOUTHERN NATIONAL v. SUNNYSLOPE HOUSING, et al.
                     Decision of the Court

procedure for approval of . . . fees.”); In re Sundance Corp., 149 B.R. 641, 650
(Bankr. E.D. Wash. 1993) (“Congress gave the bankruptcy courts power to
decide all issues concerning charges against” property transferred from a
receivership estate to the bankruptcy estate.). Sunnyslope’s argument
might have had some force had it presented any evidence suggesting that
the bankruptcy court would disregard the superior court’s ruling in
determining what fees, if any, Mashni could recover from the bankruptcy
estate.4 But no such evidence was presented and we find it unlikely that
the bankruptcy court would have sought a superior court ruling that it
intended to ignore.

¶14            We therefore conclude that neither the Appointing Order nor
the bankruptcy court’s ability to review a superior court ruling foreclosed
all possible avenues of recovery. Mashni’s application was not moot.5

III.   This Case Does Not Raise “Advisory Opinion” Concerns.

¶15           Sunnyslope maintains that any superior court ruling on the
merits would be an improper advisory opinion. An advisory opinion is one
that anticipates “troubles which do not exist; may never exist; and the
precise form of which, should they ever arise, we cannot predict.” W. Valley
View, Inc. v. Maricopa Cty. Sheriff’s Office, 216 Ariz. 225, 228 n.6, ¶ 10, 165
P.3d 203, 206 n.6 (App. 2007) (quoting Velasco v. Mallory, 5 Ariz. App. 406,
410–11, 427 P.2d 540, 544–45 (1967)).

¶16         Mashni did not ask the superior court to anticipate future
events that may not occur; he asked the superior court to determine
appropriate compensation for his and his counsels’ past efforts in


4     This argument also ignores the possibility, which we do not address,
that Mashni could recover fees from non-bankrupt sources such as First
Southern. See Gutierrez, 207 Cal. App. 4th at 685–86, 143 Cal. Rptr. 3d at
691–92; Brackett, 116 Ill. App. 3d at 980–81, 452 N.E.2d at 840.

5      The parties dispute the appropriate standard of review for a finding
of mootness. We need not decide which standard applies because we find
the superior court erred as a matter of law. We thus would have reached
the same result under either abuse of discretion or de novo review. See Twin
City Fire Ins. Co. v. Burke, 204 Ariz. 251, 254, ¶ 10, 63 P.3d 282, 285 (2003)
(“[W]hen a judge commits an ‘error of law . . . in the process of reaching [a]
discretionary conclusion,’ he may be regarded as having abused his
discretion.” (quoting Grant v. Ariz. Pub. Serv. Co., 133 Ariz. 434, 456, 652 P.2d
507, 529 (1982)).


                                       7
   FIRST SOUTHERN NATIONAL v. SUNNYSLOPE HOUSING, et al.
                    Decision of the Court

connection with his state-court-ordered appointment as a receiver. Our
rules require courts to issue appropriate orders to conclude receiverships,
including fee orders. Ariz. R. Civ. P. 66(c)(3) (In terminating a receivership,
the superior court “shall make such order as is just concerning its
termination, including all necessary orders on the fees and costs of the
receivership.” (emphasis added)).          The bankruptcy court simply
determined that the attorneys’ fees claim “should first be determined in the
state court,” likely because the superior court had the opportunity to view
the receiver’s work, and it lifted the stay so that Mashni could “take any
and all steps in the Superior Court (or otherwise) to wind up the affairs of
the receivership and terminate the receivership.” And the superior court
was uniquely qualified to determine the reasonableness of the fee claim,
having appointed the receiver and having presided over proceedings
involving the receiver. Thus, in these circumstances the superior court was
not only authorized but required to rule on Mashni’s fee application.

¶17             Citing Taylor v. Sternberg, 293 U.S. 470, 55 S. Ct. 260 (1935),
Sunnyslope suggests that the superior court lacked the power to rule on the
fees claim. There, the Supreme Court found that, “with the filing of the
petition in bankruptcy, the power of the state court in that respect ceased;
and its order fixing the compensation of the receiver and his counsel was a
nullity because made without jurisdiction, such jurisdiction then having
passed to the bankruptcy court.” Id. at 472–73, 261–62. Taylor is
distinguishable because the bankruptcy court in this case left Mashni’s
claim pending so that the superior court could determine an appropriate
award. Sunnyslope even acknowledged at one point that the superior court
could consider the merits of Mashni’s application if “the Bankruptcy Court
specifically determines that [the superior] Court should proceed as
[Mashni] has requested,” which it clearly did. For these reasons, a ruling
on Mashni’s application would not be an improper advisory opinion. See
Progressive Specialty Ins. Co. v. Farmers Ins. Co. of Ariz., 143 Ariz. 547, 548, 694
P.2d 835, 836 (App. 1985) (An opinion is advisory only if it “declare[s]
principles of law which cannot have any practical effect in settling the rights
of litigants.”).

IV.    Attorneys’ Fees on Appeal.

¶18          Mashni requests his attorneys’ fees incurred on appeal under
Paragraph (C)(27) of the Appointing Order. That paragraph describes how
Mashni can obtain superior court approval for fees; it does not authorize a
fee award on appeal. Cf. Mashni I, 234 Ariz. at 528, ¶ 22, 323 P.2d at 1179
(declining to award fees under the Appointing Order). We therefore



                                         8
   FIRST SOUTHERN NATIONAL v. SUNNYSLOPE HOUSING, et al.
                    Decision of the Court

decline to award fees. We award Mashni his costs incurred on appeal
contingent upon his compliance with ARCAP 21.

                            CONCLUSION

¶19           We reverse and remand for further proceedings on Mashni’s
fee application. We express no opinion on the application’s merits.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                     9